DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 18, 2021 has been entered.
Response to Amendment
Those rejections not repeated in this Office Action have been withdrawn.
The rejections that rely on Shimizu (as the primary reference) have been withdrawn as being duplicative in nature to the remaining rejections.
Claims 7 and 8 are currently pending and rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 7 recites the limitation, “raw soy sauce.”  Applicant’s specification does not provide support for the limitation, “raw soy sauce.”  Paragraph 23 on page 13 of the specification as filed supports the limitation, “raw-egg-rice soy sauce” as a soy sauce product.  It is not clear if this means “raw soy sauce.”  Paragraph 28 on page 15 of the specification discusses “pure soy sauce” manufactured in the authentically brewed scheme without firing.  This paragraph further recites that, “[p]ure soy sauce refers to soy sauce from which, for clarification after the squishing, sediments and solid matters are separated and removed by being placed still or remaining sediments and microorganisms are removed through diatomite filtration or MF film processing.”  However, raw soy sauce need not be filtered.  As such, the term “raw soy sauce” appears to be broader than what would have been reasonably supported by Applicant’s specification.
Claim 8 is rejected based on its dependence to a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwagaki (US 20140190992) in view of Otaki (US 20030168631) and Ohta (US 20100317514) and in further view of “Kikkoman” “Yugeta” “CarlaGolden,”  and Kutsuzawa (JP 2016193743).
Regarding claim 7, Kuwagaki teaches filling soy sauce (paragraph 72) into a container having a double layered structure (see figure 3, item 11, 12; paragraph 33) including, an inner container (see figure 3, item 11) that contains soy sauce (see figure 3, item M and paragraph 72) and deflates as the amount of the food and beverage composition decreases (paragraph 2, 30).  Kuwagaki further teaches an outer container (figure 3, item 12) encompassing the inner container, and having an intake hole (figure 3, item 19) though which external air is taken into a space between the inner container and the outer container (see figure 3, item 19, 11, 12 and 13); and a discharge cap mounted on a mouth portion of the container body (see figure 3, item 32) and having a discharge port through which the food and beverage composition is discharged (see figure 3, item 14, 48).
Claim 7 differs from Kuwagaki in specifically reciting the container made of polyethylene terephthalate and the inner container includes an oxygen absorber and the outer container does not include an oxygen absorber.
However, Otaki teaches packaging containers such as bottles, trays, cups tubes, flat bags and pouches (see paragraph 63) which have an oxygen absorbing material blended together with polyesters such as polyethylene terephthalate (see paragraph 64).  Otaki further teaches that the oxygen absorbing material comprise a polyamide (MXD) (see at least the abstract) together with a transition metal catalyst such as iron, cobalt or nickel (see paragraph 25), and can be advantageous for preventing oxygen deterioration of liquid seasonings, including soy sauce (see paragraph 67) and where the oxygen absorber has been advantageous for removing residual oxygen from within the container for maintaining product freshness, as well as for preventing oxygen ingress into the food containing compartment (see paragraph 3).  Example 1 of Otaki (paragraph 89) further teaches that the oxygen absorbing material is within an outer container, and therefore teaches an inner container that includes an oxygen absorber.  In view of Example 1 and paragraphs 63-66, Otaki also suggests having multiple layers where the oxygen absorbing layer is an inner layer. 
It is further noted that Ohta also teaches that the oxygen absorbing layer can be an inner layer, with an outer oxygen barrier layer (see paragraph 67-69), such that Ohta teaches an encompasses an outer barrier layer that does not include an oxygen absorber and an inner layer that does include an oxygen absorber, where the combination of an oxygen absorbing inner layer with an oxygen barrier outer layer can inhibit penetration of external oxygen and can absorb oxygen from within the container (see paragraph 81, 82).  Ohta also teaches that the oxygen absorbing resin can be part of a resin that forms a liner (i.e. inner layer) of a container so as to remove oxygen remaining within a sealed package (see paragraph 65).
Kuwagaki teaches that the inner container can be a polyamide based inner container (see paragraph 33).  Otaki teaches a PET/polyamide blend as discussed above to serve as an oxygen absorbing inner layer to remove oxygen from within a container that can be filled with soy sauce.  Ohta also teaches an oxygen absorbing layer as an inner layer of a container that can hold soy sauce containing foods (see paragraph 82) where the inner oxygen layer has been advantageous for removing oxygen from within the container.  Ohta also teaches a polyamide, PET blend for the oxygen absorbing inner layer (see paragraph 39 and 61).  To thus modify Kuwagaki’s polyamide based inner container to be made of a polyethylene terephthalate resin having a polyamide based oxygen absorber mixed therein, as taught by Otaki and Ohta while not using an oxygen absorber for the outer container, would have been obvious to one having ordinary skill in the art for also providing additional oxygen absorbing properties to the inner most layer.  Such a modification would have been advantageous for the purpose of minimizing oxygen ingress into the food containing compartment, while also removing any oxygen contained within the compartment from affecting the product, thus keeping the product fresh.   
Regarding the inner container containing raw soy sauce, Kuwagaki teaches that the inner container contains soy sauce but the claim differs from the combination in specifically reciting that the soy sauce is “raw soy sauce.” 
However, “Kikkoman” teaches freshly pressed raw soy sauce packaged in a container that permits soy sauce to pour out while limiting exposure to air (see paragraphs 1-5 on page 1).  “Yugeta” further evidences that it has been conventional to bottle raw soy sauce without heat sterilization and which has been microfiltered to remove microorganisms (see page 1, 3rd paragraph: “In fact, before 2003, Yugeta Soy Sauce had been selling “raw soy sauce without heat sterilization (burning)”…this soy sauce is a raw soy sauce that can be stored at room temperature by microfiltration to remove microorganisms.”; on page 4 of the reference, it is also taught by raw soy sauce has been conventionally filtered for room temperature distribution - see the 2nd paragraph).  “CarlaGolden” teaches that soy sauce and unpasteurized soy sauce, i.e. raw soy sauce, have been conventionally packaged in dispensing bottles (see page 4 of 5 which shows “Nama Shoyu” - i.e. unpasteurized raw soy sauce; see also page 3 of 5, last paragraph).  To thus modify the combination, which already teaches packaging soy sauce and to package raw soy sauce would have been an obvious substitution of one conventional soy sauce for another.
Further regarding the method of “suppressing a decrease in aroma components” it is noted that the combination teaches filling a double layer container being made of a PET resin and including a deflatable inner container that includes an oxygen absorber and an outer layer that does not include an oxygen absorber, with a raw soy sauce.
The combination further teaches an outer container encompassing the inner container; having an intake hole through which external air is taken into a space between the inner and outer container.  The combination also teaches a discharge cap mounted on a mouth portion of the container body and having a discharge port through which the food and beverage composition is discharged.  
The combination would thus have provided a method for suppressing a decrease in aroma components contained in a raw soy sauce.  Nonetheless, Kutsuzawa has been further relied on for teaching a similar double layered container (see figure 2, item 3 as the outer container and item 2, 11-13 as the inner container) and where the container can be used for retaining the aroma components (see at least, the abstract).  Kutsuzawa also teaches packaging soy sauce products, such as ponzu (paragraph 60).  As such, there would have been a reasonable expectation that the container construction as taught by the combination would also have suppressed a decrease in aroma components of the raw soy sauce. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 7 above, which relies on Kuwagaki (US 20140190992) as the primary reference, and in further view of Kawasaki (JP 2005015686) and Lee (Comparative Volatile Profiles in Soy Sauce According to Inoculated Microorganisms).
Regarding claim 8, it is noted that Kuwagaki already teaches soy sauce and the combination applied to claim 7 further teaches raw soy sauce.  Applicant also discloses the liquid component can be soy sauce, such that it would have been expected that raw soy sauce would have had C6-20 ethyl esters and/or C10 terpenes.  
Nonetheless, Kawasaki further evidences providing flavoring components to seasonings such as ponzu and soy sauce (see paragraph 114) where the flavoring components can be combinations of ethyl esters (see paragraph 15), such as ethyl butyrate and propyl butyrate (see paragraph 21) and ethyl, 2 or 3 methyl butyrate (see paragraph 24).  Kawasaki further teaches C10 terpenes such as linalool and geraniol (paragraph 99).  Kutsuzawa further evidences packaging ponzu (i.e. a soy sauce composition) into similar types of double layered containers having a deflatable inner container (as already discussed above), having multiple C10 terpenes such as limonene and menthol (see at least, paragraph 18 of the machine translation).  It is further noted that Lee evidences that soy sauce has been conventionally recognized to include C10 terpenes such as limonene and C6-C20 ethyl esters (See Table 2 on page 2194-2195).  Thus, it would have been reasonable to expect that raw soy sauce would also include similar C6-C20 ethyl esters and/or C10 terpenes as the art teaches such ethyl esters and/or terpenes as present in soy sauce.  Alternatively, modification of the combination to have the above discussed C6-20 ethyl esters and/or C10 terpenes, would have been obvious to one having ordinary skill in the art for the purpose of having a desired flavor and aroma to the raw soy sauce.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 11 of U.S. Patent No. 9315313 in view of Otaki (US 20030168631), Ohta (US 20100317514), “Kikkoman”, “Yugeta” and “CarlaGolden” and in further view of Kutsuzawa (JP 2016193743).
Regarding claim 7, patented claims 5 and 10 teach a double layered structure container having an inner container (“internal container”) that is filled with soy sauce (soy sauce containing flavoring liquid material)  and thus makes obvious a method comprising filling the container with soy sauce.  The patented claims also teach the container deflates as the amount of the food and beverage composition decreases (“delaminatable”).  Patented claims 5 and 11 further teach an outer container (“external container”) encompassing the inner container, and having an intake hole (“suction port”) though which external air is taken into a space between the inner container and the outer container (“suction port which sucks external air in between the internal container and the external container”); and a discharge cap mounted on a mouth portion of the container body (“discharge cap”) and having a discharge port through which the food and beverage composition is discharged (“discharge contents”).
Claim 7 differs in specifically reciting the container being made of a polyethylene terephthalate resin with the inner container having an oxygen absorber and the outer container not having an oxygen absorber.
However, Otaki teaches packaging containers such as bottles, trays, cups tubes, flat bags and pouches (see paragraph 63) which have an oxygen absorbing material blended together with polyesters such as polyethylene terephthalate (see paragraph 64).  Otaki further teaches that the oxygen absorbing material can contain a polyamide (MXD) (see at least the abstract) together with a transition metal catalyst such as iron, cobalt or nickel (see paragraph 25).  Otaki also teaches that the oxygen absorbing material can be advantageous for preventing oxygen deterioration of liquid seasonings, including soy sauce (see paragraph 67) and where the oxygen absorber has been advantageous for preventing oxygen ingress as well as for removing residual oxygen from within the container for maintaining product freshness (see paragraph 3).  Otaki thus teaches a food contact surface comprising polyamide and polyethylene terephthalate (i.e. the innermost layer)(see example 1).    Ohta teaches that there can be an oxygen barrier layer positioned on the outside of an oxygen absorbing layer (see paragraph 67-68), such that Ohta teaches an outer oxygen barrier layer that does not include an oxygen absorber and an inner oxygen absorbing layer that does include an oxygen absorber.  
To thus modify the patented claims and to make the innermost layer to be made of a polyethylene terephthalate resin as taught by Otaki and Ohta would have been obvious to one having ordinary skill in the art for also providing additional oxygen barrier and oxygen absorbing properties to the inner most layer.  Such a modification would have been advantageous for the purpose of minimizing oxygen ingress into the food containing compartment, while also preventing oxygen contained within the compartment from affecting the product, thus keeping the product fresh.   
Regarding the inner container containing raw soy sauce, the patented claim teaches that the inner container contains soy sauce but the claim differs from the combination in specifically reciting that the soy sauce is “raw soy sauce.” 
However, “Kikkoman” teaches freshly pressed raw soy sauce packaged in a container that permits soy sauce to pour out while limiting exposure to air (see paragraphs 1-5 on page 1).  “Yugeta” further evidences that it has been conventional to bottle raw soy sauce without heat sterilization and which has been microfiltered to remove microorganisms (see page 1, 3rd paragraph: “In fact, before 2003, Yugeta Soy Sauce had been selling “raw soy sauce without heat sterilization (burning)”…this soy sauce is a raw soy sauce that can be stored at room temperature by microfiltration to remove microorganisms.”; on page 4 of the reference, it is also taught by raw soy sauce has been conventionally filtered for room temperature distribution - see the 2nd paragraph).   “CarlaGolden” teaches that soy sauce and unpasteurized soy sauce have been conventionally packaged in dispensing bottles (see page 4 of 5 which shows “Nama Shoyu” - i.e. unpasteurized raw soy sauce; see also page 3 of 5, last paragraph).  To thus modify the combination, which already teaches packaging soy sauce and to package raw soy sauce would have been an obvious substitution of one conventional soy sauce for another.
Further regarding claim 7 and the method for suppressing a decrease in aroma components contained in a raw soy sauce, the patented claims obviously teach a step of filling a food and beverage in a container, as a soy sauce containing flavoring material is in the container.  In view of Otaki and Ohta combination as discussed above with respect to claim 7, further teaches the container made of a polyethylene terephthalate resin and having at least a double-layered structure.   Thus, it is seen that the combination would thus have provided a method for suppressing a decrease in aroma components contained in a food and beverage composition.  Nonetheless, Kutsuzawa has only been further relied on for teaching a similar double layered container (as already discussed above) and where the container can be used for retaining the aroma components (see at least, the abstract). 

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 11 of U.S. Patent No. 9315313 as applied to claim 7 and above, and in further view of Kawasaki (JP 2005015686) and Lee (Comparative Volatile Profiles in Soy Sauce According to Inoculated Microorganisms).
Regarding claim 8, it is noted that the combination applied to claim 7 teaches raw soy sauce.  It would have been reasonable to conclude that raw soy sauce contains C6-20 ethyl esters and/or C10 terpenes.
While not specific as to the C6-20 ethyl esters and/or C10 terpenes, Kawasaki further evidences providing flavoring components to seasonings such as ponzu and soy sauce (see paragraph 114) where the flavoring components can be combinations of ethyl esters (see paragraph 15), such as ethyl butyrate and propyl butyrate (see paragraph 21) and ethyl, 2 or 3 methyl butyrate (see paragraph 24).  Kawasaki further teaches C10 terpenes such as linalool and geraniol (paragraph 99).  Kutsuzawa further evidences packaging soy sauce and ponzu (i.e. a soy sauce composition) into similar types of double layered containers having a deflatable inner container (as already discussed above), having multiple C10 terpenes such as limonene and menthol.  It is further noted that Lee evidences that soy sauce has been conventionally recognized to include C10 terpenes such as limonene and C6-C20 ethyl esters (See Table 2 on page 2194-2195).  Thus, it would have been reasonable to expect that raw soy sauce would also include similar C6-C20 ethyl esters and/or C10 terpenes as the art teaches such ethyl esters and/or terpenes as present in soy sauce.  Alternatively, modification of the combination to have the above discussed C6-20 ethyl esters and/or C10 terpenes, would have been obvious to one having ordinary skill in the art for the purpose of having a desired flavor and aroma to the raw soy sauce.

Claim 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 4 of copending Application No. 16500478.
Regarding claim 7, copending claim 4 teaches a double layered structure container made of PET including an inner container deflates as the amount of the food and beverage composition decreases (see copending claim 2).  The copending claims further teach an outer container (copending claim 2) encompassing the inner container, and having an intake hole though which external air is taken into a space between the inner container and the outer container (copending claim 2); and a discharge cap mounted on a mouth portion of the container body (see figure 3, item 32) and having a discharge port through which the food and beverage composition is discharged (see figure 3, item 14, 48).
Copending claims 2 and 4 further teach the inner container is filled with raw soy sauce.
Copending claim 4 further teaches that the inner container contains an oxygen absorber while the other need not include an oxygen absorber, and thus encompasses the inner container including an oxygen absorber and that the outer container does not include an oxygen absorber.
Further regarding claim 7, the copending claims necessarily teach a step of filling a raw soy sauce in a container, as an obvious step.  The combination as discussed above further teaches the container made of a polyethylene terephthalate resin and having at least a double-layered structure and including an oxygen absorber in the inner container.   Thus, it is seen that the combination would thus have provided a method for suppressing a decrease in aroma components contained in a food and beverage composition.  Nonetheless, Kuwagaki has only been further relied on for teaching a similar double layered container (as already discussed above) and where the container can be used for retaining the aroma components (see at least, the abstract). 
This is a provisional nonstatutory double patenting rejection.

Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 4 of copending Application No. 16500478 as applied to claim 7 and above, and in further view of Kawasaki (JP 2005015686) and Lee (Comparative Volatile Profiles in Soy Sauce According to Inoculated Microorganisms).
Regarding claim 8, it is noted that the combination claims already teaches raw soy sauce in the container.  
While not specific as to the C6-20 ethyl esters and/or C10 terpenes, Kawasaki further evidences providing flavoring components to seasonings such as ponzu and soy sauce (see paragraph 114) where the flavoring components can be combinations of ethyl esters (see paragraph 15), such as ethyl butyrate and propyl butyrate (see paragraph 21) and ethyl, 2 or 3 methyl butyrate (see paragraph 24).  Kawasaki further teaches C10 terpenes such as linalool and geraniol (paragraph 99).  Kutsuzawa further evidences packaging soy sauce and ponzu (i.e. a soy sauce composition) into similar types of double layered containers having a deflatable inner container (as already discussed above), having multiple C10 terpenes such as limonene and menthol.  
It is further noted that Lee evidences that soy sauce has been conventionally recognized to include C10 terpenes such as limonene and C6-C20 ethyl esters (See Table 2 on page 2194-2195).  Thus, it would have been reasonable to expect that raw soy sauce would also include similar C6-C20 ethyl esters and/or C10 terpenes as the art teaches such ethyl esters and/or terpenes as present in soy sauce.  Alternatively, modification of the combination to have the above discussed C6-20 ethyl esters and/or C10 terpenes, would have been obvious to one having ordinary skill in the art for the purpose of having a desired flavor and aroma to the raw soy sauce.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. On pages 3-4 of the response, Applicant urges that a container with a double layer container made of an ethylene vinyl alcohol (EVOH) copolymer resin having no oxygen absorber and an inner layer of polyethylene terephthalate (PET) having an oxygen absorber is effective and helpful for avoiding oxidation and maintaining the flavor and aroma of raw soy sauce.
It is noted however, that the claims as currently presented do not recite an ethylene vinyl alcohol copolymer as an outer container and a PET resin as an inner layer and are thus not commensurate in scope with the claims.  Nonetheless, it is noted that the combination teaches the inner layer including a PET resin and an oxygen absorbing material and an EVOH outer container (Ohta paragraph 69; Kutsuzawa paragraph 18).
The remainder of Applicant’s arguments on page 4 of the response are moot in view of the rejections as presented herein. 
On pages 6-7 of the response, regarding the obviousness type double patenting rejections, Applicant urges that the combination does not teach or suggest filling with a raw soy sauce, and the container having the claimed double layered structure arrangement.
These urgings are not seen to be sufficient in view of the rejections presented herein.  It is also noted that while the patented and copending claims are directed to a product, the patented and copending claims necessarily teach a step of filling, because the claims positively recite soy sauce and raw soy sauce in a double layered container.  The copending claims also teach an inner container comprising an oxygen absorber.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694.  The examiner can normally be reached on M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VIREN A THAKUR/Primary Examiner, Art Unit 1792